Citation Nr: 1813199	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  12-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied service connection for hemorrhoids and denied a rating in excess of 20 percent for osteoarthritis of the right ankle.  In September 2011, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2012.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In July 2017, the Board, inter alia, remanded the claims for service connection for hemorrhoids and for an increased rating for osteoarthritis of the right ankle to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in an October 2017 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

As for the characterization of the appeal,  the Board points out that the Veteran had also perfected an appeal with regard to a claim for service connection for a psychiatric disability and that this matter was ad remanded in July 2017 for further development.  In an October 2017 rating decision, the AOJ granted service connection for posttraumatic stress disorder (PTSD), and thereby resolved the appeal as to that issue.
While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the claim for an increased rating for osteoarthritis of the right ankle is set forth below.  The remaining claim for service connection for hemorrhoids is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the November 18, 2009 claim for increase, the Veteran's osteoarthritis of the right ankle has been manifested by ankle pain, tenderness, discomfort, stiffness, weakness, swelling, instability, deformity, guarding of movement, an impaired gait, and painful and limited motion of the ankle, but no ankle ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for osteoarthritis of the right ankle are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a January 2010 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating for osteoarthritis of the right ankle, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The January 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2011 RO rating decision reflects the initial adjudication of the increased rating claim after issuance of the January 2010 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, Social Security Administration (SSA) disability records, VA treatment records, and the reports of VA examinations which were conducted to assess the severity of the Veteran's service-connected right ankle disability.  Also of record and considered in connection with the appeal is  the transcript of the November 2016 Board hearing, along with various written statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further development of the claim herein decided, prior to appellate consideration, is required.

During the November 2016 hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matter herein decided.  At that time, the undersigned VLJ identified the issues on appeal and information was elicited regarding the history, symptoms associated with, and treatment for,  Veteran's service-connected right ankle disability . Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the matter decided herein, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought on subsequent remand.  The hearing was thus legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2017);  n Bryant v. Shinseki, 23 Vet. App. 488 (2010).


The Board also finds that, relative to the claim herein decided, there has been substantial compliance with the Board's July 2017 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  The Board directed that the AOJ obtain all outstanding VA treatment records from the VA Central Western Massachusetts Healthcare System (dated since August 2014) and the VA Connecticut Healthcare System (dated since August 2008), request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding private treatment records identified by the Veteran, and afford the Veteran a VA examination to obtain information as to the severity of his service-connected right ankle disability.

A VA examination was conducted in October 2017 to obtain information as to the severity of the Veteran's service-connected right ankle disability, and all outstanding VA treatment records have been obtained and associated with the claims file.  Also, in an August 2017 letter, the AOJ requested that the Veteran identify any outstanding pertinent evidence and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran did not subsequently identify or submit any other outstanding treatment records pertinent to the claim for an increased rating for the service-connected right ankle disability and has not completed the appropriate authorization form so as to allow VA to obtain any additional outstanding private treatment records pertinent to the increased rating claim.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records.
In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  See also Fenderson, 12 Vet. App. at 126 (applicable to initial rating claims).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  


The rating for the Veteran's osteoarthritis of the right ankle has been assigned under 38 C.F.R. § 4.71a, DCs 5003-5271.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  Here, the use of DCs 5003-5271 reflects that the Veteran's disability is partially described as degenerative arthritis and that the rating assigned is based on limitation of ankle motion under DC 5271.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent is warranted for  X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For rating purposes, normal ranges of motion in an ankle joint are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2017).

Under DC 5271, a 20 percent rating is warranted for marked limitation of ankle motion.  This is the maximum schedular rating for limitation of ankle motion under DC 5271.  38 C.F.R. § 4.71a , DC 5271.  A higher rating under DC 5270 requires evidence of ankle ankylosis.  38 C.F.R. § 4.71a, DC 5270.

The Board points that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The current claim for an increased rating for osteoarthritis of the right ankle was received by VA on November 18, 2009.  Pertinent to this claim, VA treatment records dated in May and December 2009 document reports of chronic right ankle discomfort, pain, and stiffness.  The Veteran used medication to treat his symptoms, but there was only mild relief.  There was no weakness or difficulty with ambulation.  Examinations revealed that the Veteran was in no acute distress and that there was no swelling, deformity, or tenderness of the right ankle.  The Veteran was diagnosed as having right ankle arthritis and traumatic arthropathy of the right ankle.

During a March 2010 VA examination, the Veteran reported that he experienced right ankle weakness, stiffness, swelling, tenderness, and pain.  There was no heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  Flare ups of symptoms occurred up to 24 times each day and lasted for approximately an hour at a time.  The flare ups were 7/10 in intensity, precipitated by physical activity, and were not alleviated with medication.  During flare ups, the Veteran was unable to bear weight and experienced constant pain/discomfort and limitation of ankle motion due to pain.  The Veteran experienced difficulty with standing and walking due to his ankle symptoms, his pain worsened upon standing, and he was unable to stand for prolonged periods.  He attempted to treat his symptoms with medications, cortisone shots, and elastic splints, but there was no symptom relief.  Also, he had a history of ankle surgery with a residual painful scar, but there had not been any joint replacement.  His ankle disability had not resulted in any periods of incapacitation during the previous 12 months.

Examination revealed that the Veteran's posture was normal and that his tandem gait was normal, but he walked with an antalgic gait and he required a cane for ambulation due to severe decreased range of motion of the right ankle and constant pain with weight bearing.  He did not require the use of any brace, crutches, corrective shoes, a wheelchair, prosthesis, or a walker.  His feet exhibited evidence of abnormal weight bearing and there was unusual shoe wear pattern.  There was abnormal movement, tenderness, guarding of movement, and severe decreased range of motion of the right ankle.  There was no edema, instability, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation.  There were dorsiflexion, plantar flexion, inversion, and eversion deformities of the right ankle and the ankle was able to be actively moved only minimally in all directions without severe pain and stiffness.  There was no ankylosis of the ankle.  

Moreover, the ranges of right ankle motion were recorded as dorsiflexion to 10 degrees and plantar flexion to 20 degrees, with pain at the end points of motion.  The Veteran was not able to perform repetitive motion of the ankle because he experienced severe pain upon trying to move more than 10 or 15 degrees either passively or actively, even for a single movement.  The Veteran was diagnosed as having osteoarthritis of the right ankle with severe pain on weight bearing.  This disability impacted the Veteran's usual occupation in terms of constant pain which worsened with any contact of his ankle scar, severe decreased range of motion, and stiffness.  The Veteran's daily activities were also limited in terms of standing, walking, and sitting due to constant pain and severely decreased range of ankle motion.

The report of a December 2010 VA examination reflects  the Veteran's report of  experiencing  constant pain in the anterior medial right ankle.  The pain was described as localized, a ching/sharp in nature, 7/10 intensity, exacerbated by physical activity, and relieved with rest.  The Veteran was able to function while experiencing pain with the use of medication.  Examination revealed that the Veteran was in no acute distress and that his posture and gait were normal.  There were no signs of abnormal weight bearing or breakdown, callosities, or unusual shoe wear pattern.  The Veteran used a cane due to ankle pain, but he was able to walk fine without the cane.  He did not require any brace, crutches, corrective shoes, wheelchair, prosthesis, or walker.  There was no right ankle edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, of ankylosis.

The ranges of right ankle motion were recorded as dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no additional limitation of motion with repetitive use and right ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. Diagnoses of a right ankle scar and status post spur removal of the right ankle were provided.

The Veteran's September 2011 NOD, his testimony during the November 2016 Board hearing, and VA treatment records dated in February and August 2015 document reports of severe constant right ankle pain on weight bearing and giving out of the ankle.  The ankle pain was 7/10 in intensity, medication only provided temporary symptom relief for short periods of time, and the Veteran required the use of a cane and ankle brace.  Examination revealed that the Veteran had a non-antalgic gait.

The Veteran reported during an October 2017 VA ankle examination that he experienced worsening right ankle pain in the anteromedial aspect of the ankle.  He had fallen a few times because the ankle had given out, the pain was constant and sharper, the pain was worse with weight bearing, and the Veteran treated his symptoms with medications.  He was limited in how frequently he could take such medications because they irritated his stomach.  He used an ankle brace approximately 3 times each week if he was going to do a lot of walking and he used a cane for stability.  He was independent in his activities of daily living, but his ankle was painful while driving and he performed all of his activities with ankle pain.  He would sit and rest for approximately 30 minutes when the ankle was hurting.  Also, he was unable to walk longer than 30 minutes, rainy or cold weather caused flare ups of symptoms, and he had not exercised during the previous couple of years.  There was no ankle swelling.

The ranges of right ankle motion were recorded as being dorsiflexion to 13 degrees and plantar flexion to 45 degrees.  The range of motion itself did not contribute to a functional loss, there was no pain associated with active or passive ankle motion, and there was no evidence of pain with weight bearing or non-weight bearing.  There was objective evidence of mild localized tenderness on the anteromedial aspect of the ankle, but there was no crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  He was not being examined immediately after repetitive use over time or during a flare up and the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time and during flare ups.  The examiner who conducted the October 2017 examination was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or during flare ups because there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability during flare ups or when the ankle was used repeatedly over a period of time.  Overall, it was not possible, without resorting to mere speculation, to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare up or exacerbation outside of the clinical setting.

Moreover, muscle strength associated with right ankle plantar flexion and dorsiflexion was normal (5/5) and there was no reduction in muscle strength or muscle atrophy.  There was no right ankle ankylosis.  Ankle instability or dislocation was suspected, but anterior drawer and talar tilt testing was normal.  The Veteran did not have any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus (os calcis) or talus (astragalus) and he had not undergone a talectomy (astragalectomy).  A right ankle debridement had been performed in 1992, but the only residual was a scar.  There was a right medial ankle scar associated with the Veteran's right ankle disability which measured 3 centimeters long and 0.3 centimeters wide, but the scar was not painful or unstable.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran occasionally used a brace and regularly used a cane, but his right ankle disability did not result in functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed right ankle arthritis.  A diagnosis of osteoarthritis of the right ankle was provided.  This disability impacted the Veteran's ability to work in that it limited his ability to engage in prolonged walking or be at unprotected heights.

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that the Veteran's osteoarthritis of the right ankle has not approximated the criteria for any separate and/or higher rating at any point pertinent to the current claim..  

The above-cited  evidence reflects that the Veteran's osteoarthritis of the right ankle has been manifested by ankle pain, tenderness, discomfort, stiffness, weakness, swelling, instability, deformity, guarding of movement, an impaired gait, and painful and limited motion of the ankle.  The 20 percent rating currently assigned is the maximum schedular rating for limitation of ankle motion under DC 5271. Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), provide no basis for any higher rating.  

Evaluating the ankle disability  under DC 5270 or DC 5272 requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  There is no evidence of the Veteran's right ankle being fixed in position or ankylosed during the period under consideration, and the absence of ankylosis was specifically noted during the March and December 2010 and October 2017 VA examinations.  Moreover, there is no evidence of any malunion of the os calcis or astragalus or any astragalectomy.  Hence, no separate and/or higher rating(s) is/are warranted on the basis of any such impairment(s) at any time during the period under consideration.  See 38 C.F.R. § 4.71a , DCs 5270, 5272-5274.

While the  Board acknowledges that the Veteran also has reported some symptoms associated with right ankle scarring, he , he has already been awarded a  separate rating for right ankle scarring, and such award has been in effect during the entire period under consideration..  

The Board further notes that the service-connected osteoarthritis of the right ankle has been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point.  

As a final point, the Board notes that, in conjunction with the claim for an increased rating for osteoarthritis of the right ankle, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For all the foregoing reasons, the Board concludes that a rating in excess of 20 percent for osteoarthritis of the right ankle is not warranted at any time pertinent to the current claim for increase.  ring the period under consideration.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher and/or separate rating for the Veteran's osteoarthritis of the right ankle at any pertinent point, this doctrine is not applicable.  See 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DCs 5270-5274.

ORDER

A rating in excess of 20 percent for osteoarthritis of the right ankle is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim for service connection for hemorrhoids is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that he has current hemorrhoids which had their onset in service.  Specifically, his service treatment records document treatment for hemorrhoids in May 1990.  He contends that he has continued to experience intermittent hemorrhoids in the years since service.

A VA examination was conducted in December 2010 to obtain information as to the nature and etiology of the Veteran's claimed hemorrhoids, but there were no hemorrhoids detected during the examination.  The physician who conducted the examination concluded that there was no pathology to warrant a diagnosis with respect to the Veteran's claimed hemorrhoids and, hence, no medical etiology opinion was provided with respect to hemorrhoids.  A May 2009 VA physical examination note, however, reveals that the Veteran was diagnosed as having hemorrhoids and was prescribed medication for the disability.  Moreover, VA treatment records, including a December 2014 VA addendum note, reflect that he has continued to receive medication for hemorrhoids.  The Board points out that the requirement for a current disability is satisfied if there is evidence of the disability at any time during the period under consideration (in this case, since approximately November 2009), even if the disability is currently asymptomatic or has completely resolved. See McClain v. Nicholson, 21 Vet. App. 319 (2008); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Accordingly, the Board finds that a remand is necessary to afford the Veteran a new VA examination to obtain information and a medical opinion addressing the nature and etiology of any current hemorrhoids.  The Veteran is hereby notified that failure to report to the  scheduled examination,  without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to the remaining claim is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Central Western Massachusetts Healthcare System (dated to August 2017) and the VA Connecticut Healthcare System (dated to May 2016).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding  records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Central Western Massachusetts Healthcare System (dated since August 2017) and the VA Connecticut Healthcare System (dated since May 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current hemorrhoids.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hemorrhoids present at any time since approximately November 2009 (even if now asymptomatic or resolved) (a) had their onset during active service; (b) are related to the Veteran's hemorrhoids in service; or (c) are otherwise the result of a disease or injury incurred in service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the diagnosis of hemorrhoids documented in the May 2009 VA physical examination note; the evidence of continued use of medications for hemorrhoids in the Veteran's VA treatment records (see e.g., a December 2014 VA addendum note); the treatment for hemorrhoids in service in May 1990; and the Veteran's reports of continuing hemorrhoids in the years since service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for service connection for hemorrhoids in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


